03/-NCW2JG
                                                          PAtiet r\au / \\    /goiy


i?i&JkicjajioLgv._Cft/>.'-t-ol g-f-a-f/A/^



Re:          Cause No.: 114-1126*02
             Ex Parte Cleveland Wade Thompson

Dear Clerk:


It has been brought to my attention that the above referenced Cause has been
transmitted (many years ago in the past) to the; Court of Criminal Appeals
for a ruling. However. I have never been informed as<to if any ruling, was.
ever made, much less what said ruling, if any. was made.

I would      appreciate      it    very much if you could contact me and either inform
me as to the status of said Cause, or perhaps provide me with a Docket Sheet•.

I thank you in advance for your prompt assistance in this matters I eagerly
.await your reply.

Sincerely.




Cleveland Wade Thompson/
TDC# n53&l+9
Neal Unit. 9055 Spur 591
Amarillo. TX 79107-9696

CC:   File




             ,^':r<.- S^
                                                                 rnn^eC£'VE0 IN
                                                                 C°UKT0fcr<ML,1
                                                                             14 2m

                                                                      *teaaa,ctetu